 Case 2:20-bk-16399-BR Doc 27-1 Filed 09/24/20 Entered 09/24/20 11:54:32                       Desc
                 Supplement Declaration of Danny Siag Page 1 of 2


                                   DECLARATION OF DANNY SIAG
 1   I, DANNY SIAG, declare:
 2          1.      I am personally aware of all facts set forth in this declaration, and if called upon
 3   to do so, I could and would competently testify thereto in a court of law or administrative
 4   proceeding.
 5          2.      I am a manager of OS Susnet LLC (“Debtor”). As such, I am generally aware of
 6   the facts and circumstances as to the facts in the bankruptcy case, In Re OS Susnet LLC, CACB
 7   Case No. 2:20-bk-16399-BR.
 8          3.      Myself, Danny Siag, and my sister, Osnath Siag (“Managers”) are the only
 9   managers of Debtor. Debtor is manager-managed.
10          4.      Debtor owns a one asset, a large single family residence valued at approximately
11   $6 million.
12          5.      A true and correct copy of the operating agreement of Debtor is attached hereto
13   and marked as Exhibit A.
14          6.      Mr. Ezra Ozeri is a member of Debtor, and owns a fifty percent (50%) stake. Mr.
15   Ozeri has never been a manager of Debtor.
16          7.      On July 15, 2020, I understand that Mr. Ozeri filed this instant bankruptcy case.
17   Although OS Susnet and I did not approve of the filing of the bankruptcy case, we have ratified
18   it, because bankruptcy protection is advisable for the immediate management and restructuring
19   of Debtor’s debts.
20          8.      Mr. Ozeri has falsely claimed to me and to others that he is a manager of Debtor.
21   Ozeri has hired Attorney Eric Bensamochan, ostensibly on behalf of Debtor.
22          9.      If the Motion for Relief brought by creditor Toorak Capital Partners, LLC is
23   granted, Debtor’s only asset will be subject to an immediate foreclosure sale.
24          10.     If this motion to substitute counsel is heard on regular notice, the Motion for
25   Relief will be heard on October 13 prior to the motion to substitute.
26          11.     Managers intend to file a motion to convert this instant bankruptcy case to
27   Chapter 11. The motion to convert is necessary in order to reorganize the loans on Debtor’s
28
                                                     6
29
                     Motion of Board of Managers to Substitute Counsel; In Re Os Susnet LLC
30
       Case 2:20-bk-16399-BR Doc 27-1 Filed 09/24/20 Entered 09/24/20 11:54:32                        Desc
                       Supplement Declaration of Danny Siag Page 2 of 2




            property. Debtor will demonstrate that the property is amenable to Chapter 11 and that the

        2   projected income is sufficient to pay all expenses and debts.

        3          12.     I have received a notice of a Rule 2004 examination. I will fully cooperate with

        4   the trustee assigned to this case, including answering questions at the forthcoming 2004

        5   examination.

        6          13.     In due time, I will demonstrate that all liens and claims on Debtor's property are

        7   legitimate and supported by documentation.
~
~       8          14.     I have the authorization of co-manager Osnath Siag to speak and act on her behalf
~
~       9   with regard to OS Susnet LLC.
~
~      10          15.               wear under penalty of perjury under the laws of the State of California
~
~
:!!:
       11

I
g;
0
       12                       ay of September, 2020 . .

~      13
0
'J:!
       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28
                                                            7
                            Motion of Board of Managers to Substitute Counsel; In Re Os Susnet LLC
